I concur separately only to state that had it been necessary to determine for the disposition of this appeal whether the initial stop of Hill was supported by a reasonable, articulable suspicion that he had been engaged in criminal activity pursuant to Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868,20 L.Ed.2d 889, I believe that the initial stop was valid. The totality of the circumstances in this case, which include the observations of a trained police officer of several young men, at 11:00 p.m., gathering near a vehicle, with one of the men leaning into the driver's side of the vehicle while the driver remained inside, in a high-crime area, followed by the young men fleeing upon the approach of a police cruiser, supports a reasonable suspicion that Hill was engaged in criminal activity. See State v. Andrews
(1991), 57 Ohio St.3d 86, 565 N.E.2d 1271; State v. Bobo (1988),37 Ohio St.3d 177, 524 N.E.2d 489.